           Case 1:19-cr-00230-DAD-BAM Document 95 Filed 11/17/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00230-DAD-BAM
12                    Plaintiff,                         STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13               v.                                      [PROPOSED] FINDINGS AND ORDER
14   KENNETH SHANE PATTERSON,                            STATUS CONFERENCE: Nov. 23, 2020, 1:00 p.m.
                                                         COURT: Hon. Barbara A. McAuliffe
15                    Defendant.
16

17          This case is set for a status conference on November 23, 2020, at 1:00 p.m. On May 13, 2020,

18 this Court issued General Order 618, which suspends all jury trials in the Eastern District of California

19 “until further notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial

20 emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020
21 continuing this Court’s judicial emergency, this Court has allowed district judges to continue all
                                                1
22 criminal matters to a date after May 2, 2021. This and previous General Orders, as well as the

23 declarations of judicial emergency, were entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:19-cr-00230-DAD-BAM Document 95 Filed 11/17/20 Page 2 of 4


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such
10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

12 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to
21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2 The United States has produced over 30,000 pages of
27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00230-DAD-BAM Document 95 Filed 11/17/20 Page 3 of 4


 1 discovery in this matter. That discovery includes memoranda of interviews and a large volume of bank

 2 records. Defendant substituted attorneys in August 2020. The government and defense counsel

 3 anticipate that the government will be making a reverse proffer to defense counsel in the near future to

 4 help defense counsel acclimate to the facts of the case and the voluminous discovery. If continued, this

 5 Court should designate a new date for the status conference. United States v. Lewis, 611 F.3d 1172, 1176

 6 (9th Cir. 2010) (noting any pretrial continuance must be “specifically limited in time”).

 7                                               STIPULATION

 8          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 9 through defendant’s counsel of record, hereby stipulate as follows:
10          1.     By previous order, this matter was set for a status conference on Nov. 23, 2020, 1:00 p.m.

11          2.     By this stipulation, defendant now moves to continue the status conference until January

12 27, 2021, at 1:00 p.m., and to exclude time between Nov. 23, 2020, 1:00 p.m., and January 27, 2021, at

13 1:00 p.m., under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

14          3.     The parties agree and stipulate, and request that the Court find the following:

15                 a)      The government has represented that the discovery associated with this case has

16          been produced or made available for inspection and copying to defendant.

17                 b)      Counsel for defendant desires additional time to consult with his client, review

18          current charges, review discovery in this matter, discuss potential resolutions with his client and

19          the government, to prepare pretrial motions, and otherwise to prepare for trial.

20                 c)      Counsel for defendant believes that failure to grant the above-requested

21          continuance would deny him/her the reasonable time necessary for effective preparation, taking

22          into account the exercise of due diligence.

23                 d)      The government does not object to the continuance.

24                 e)      In addition to the public health concerns cited by the General Orders and

25          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

26          ends-of-justice delay is particularly apt in this case given the need for defendant’s counsel to

27          review the voluminous discovery in this matter and meet with the government.

28                 f)      Based on the above-stated findings, the ends of justice served by continuing the

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00230-DAD-BAM Document 95 Filed 11/17/20 Page 4 of 4


 1          case as requested outweigh the interest of the public and the defendant in a trial within the

 2          original date prescribed by the Speedy Trial Act.

 3          4.     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,

 4 within which trial must commence, the time period of Nov. 23, 2020, 1:00 p.m. to January 27, 2021, at

 5 1:00 p.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 6 because it results from a continuance granted by the Court at defendant’s request on the basis of the

 7 Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

 8 public and the defendant in a speedy trial.

 9          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

10 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

11 must commence.

12          IT IS SO STIPULATED.

13
      Dated: November 17, 2020                               MCGREGOR W. SCOTT
14                                                           United States Attorney
15
                                                             /s/ VINCENTE A.
16                                                           TENNERELLI
                                                             VINCENTE A. TENNERELLI
17                                                           Assistant United States Attorney
18

19    Dated: November 17, 2020                               /s/ KEVIN P. ROONEY
                                                             KEVIN P. ROONEY
20
                                                             Counsel for Defendant
21                                                           KENNETH SHANE
                                                             PATTERSON
22

23
                                   [PROPOSED] FINDINGS AND ORDER
24
            IT IS SO FOUND AND ORDERED this ____ day of ___________, _____.
25

26
                                                       THE HONORABLE BARBARA A. MCAULIFFE
27                                                     UNITED STATES DISTRICT JUDGE

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
